This was an action in mandate commenced by appellee, Myrtle Hamilton Valentine, to compel the reinstatement of appellee as a teacher in the schools of Van Buren Township, Pulaski County, Indiana, wherein there is neither a school city nor school town corporation, her action being based solely on the fact that she had acquired the status of a permanent teacher under the provision of the Teachers' Tenure Law, Acts 1927, ch. 97, § 1, p. 259. Appellee's claim to such right to be reinstated as such teacher is predicated upon an alleged "indefinite" contract entered into after the enactment of the 1927 Teachers' Tenure Law and prior to the 1933 amendment of said Tenure Act. The question presented in this case is the effect of the 1933 amendment of the Teachers' Tenure Law, Acts of 1933, ch. 116, on the appellee's tenure status acquired under the 1927 Tenure Act.
This question was before this court and decided in the cases ofState ex rel. Anderson v. Brand (1937), 214 Ind. 347,5 N.E.2d 531, 7 N.E.2d 777, 13 N.E.2d 955; State ex rel.Jones v. Kerr (1937), 211 Ind. 703, 5 N.E.2d 533; State exrel. Lock v. Craig (1937), 211 Ind. 703, 5 N.E.2d 632, and upon authority of these cases the judgment is reversed.
Treanor, J., dissents. *Page 707